
	
		I
		112th CONGRESS
		1st Session
		H. R. 3653
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2011
			Mr. Doggett (for
			 himself, Mr. Crowley,
			 Mr. Lewis of Georgia,
			 Mr. Stark,
			 Mr. McDermott,
			 Mr. Blumenauer,
			 Mr. Pascrell,
			 Mr. Neal, Mr. Rangel, and Mr.
			 Becerra) introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To establish a commission to develop a national strategy
		  and recommendations for reducing fatalities resulting from child abuse and
		  neglect.
	
	
		1.CommissionThis Act may be cited as the
			 Protect our Kids Act of
			 2011.
		2.FindingsCongress finds that—
			(1)deaths from child
			 abuse and neglect are preventable;
			(2)deaths from child
			 abuse and neglect are significantly underreported and there is no national
			 standard for reporting such deaths;
			(3)according to the
			 National Child Abuse and Neglect Data System, in fiscal year 2009 approximately
			 1,770 children in the United States are reported to have died from child abuse
			 and neglect, and many experts believe that the actual number may be
			 significantly more;
			(4)nearly half of the
			 number of children in the United States who die from abuse are under the age of
			 1, and more than 80 percent are under the age of 4;
			(5)in 2009, child neglect accounted for nearly
			 36 percent of fatalities and physical abuse for 23 percent, and over 36 percent
			 of these fatalities were caused by multiple forms of maltreatment;
			(6)each year approximately 6,000,000 children
			 in the United States are referred to child protective services because of
			 allegations of potential abuse or neglect; and
			(7)increased
			 understanding of deaths from child abuse and neglect can lead to improvement in
			 agency systems and practices to protect children and prevent child abuse and
			 neglect.
			3.Establishment of
			 commission
			(a)EstablishmentThere
			 is established the Commission to Eliminate Child Abuse and Neglect Fatalities
			 (in this Act referred to as the Commission).
			(b)Membership
				(1)Composition
					(A)NumberThe
			 Commission shall be composed of not fewer than 12 and not more than 15 members,
			 all of whom shall be appointed by the President.
					(B)QualificationsEach
			 member appointed under subparagraph (A) shall have experience in 1 or more
			 areas consisting of—
						(i)State child welfare agency
			 administration;
						(ii)child welfare
			 advocacy;
						(iii)child
			 development;
						(iv)trauma and crisis
			 intervention;
						(v)pediatrics;
						(vi)child psychology
			 and mental health;
						(vii)emergency
			 medicine;
						(viii)forensic
			 pathology or medical investigation of injury and fatality;
						(ix)social work with
			 field experience;
						(x)academia at an
			 institution of higher education, as that term is defined in section 101 of the
			 Higher Education Act of 1965 (20 U.S.C. 1001), with a focus on 1 or more of the
			 other areas listed under this subparagraph;
						(xi)law enforcement, with experience handling
			 child abuse and neglect matters;
						(xii)civil law, with experience handling child
			 abuse and neglect matters;
						(xiii)criminal law, with experience handling
			 child abuse and neglect matters;
						(xiv)substance abuse
			 treatment;
						(xv)education at an
			 elementary school or secondary school, as those terms are defined in section
			 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801);
						(xvi)epidemiology;
			 and
						(xvii)computer
			 science or software engineering with a background in interoperability
			 standards.
						(C)ExperienceThe
			 Commission shall have 1 or more members with experience in each of the areas
			 listed in subparagraph (B).
					(2)DateThe
			 appointments of the members of the Commission shall be made not later than 90
			 days after the date of enactment of this Act.
				(c)Period of
			 appointment; vacanciesMembers shall be appointed for the life of
			 the Commission. Any vacancy in the Commission shall not affect its powers, but
			 shall be filled in the same manner as the original appointment.
			(d)Initial
			 meetingNot later than 30 days after the date on which all
			 members of the Commission have been appointed, the Commission shall hold its
			 first meeting.
			(e)MeetingsThe
			 Commission shall meet at the call of the Chairperson.
			(f)QuorumA
			 majority of the members of the Commission shall constitute a quorum, but a
			 lesser number of members may hold hearings.
			(g)ChairpersonThe
			 President shall select a Chairperson for the Commission from among its
			 members.
			4.Duties of the
			 commission
			(a)Study
				(1)In
			 generalThe Commission shall conduct a thorough study on reducing
			 fatalities from child abuse and neglect.
				(2)Matters
			 studiedThe matters studied by the Commission shall
			 include—
					(A)the incidence of
			 fatalities from child abuse and neglect in the United States and whether that
			 incidence has been increasing over time;
					(B)the feasibility of
			 establishing a system that accurately records incidents of child abuse and
			 neglect;
					(C)practices that can
			 prevent fatalities from child abuse and neglect;
					(D)the role of parental substance abuse,
			 parental mental health issues, and domestic violence in increasing the
			 incidence of child abuse and neglect;
					(E)the adequacy and
			 effectiveness of programs, including child health services, mental health
			 services, child protective services, child welfare services, education, child
			 care, juvenile justice services, and law enforcement activities, designed to
			 identify and prevent child (includes youth) fatalities that are intentionally
			 caused or that occur due to negligence, neglect, or a failure to exercise
			 proper care;
					(F)the effectiveness
			 of Federal, State, and local policies and systems aimed at appropriately
			 identifying and collecting accurate, uniform data on child fatalities in a
			 coordinated fashion, including the identification of the most and least
			 effective policies and systems in practice;
					(G)the adequacy of
			 Federal, State, and local efforts to obtain an appropriate distribution of
			 properly trained child health services, mental health services, child
			 protective services, child welfare services, education, child care, juvenile
			 justice services, and law enforcement personnel to identify and prevent child
			 fatalities;
					(H)the current (as of
			 the date of the study) resource limitations and barriers to preventing
			 fatalities from child abuse and neglect, and how to improve efficiency of use
			 of those current resources to improve child welfare outcomes;
					(I)identification of
			 best practices in evaluating programs for effectiveness in preventing child
			 abuse and neglect and fatalities from child abuse and neglect;
					(J)methods of
			 prioritizing child abuse and neglect prevention services for families with the
			 highest need, including exploring prioritization based on risk factors beyond
			 poverty;
					(K)the correlation
			 between animal abuse and child abuse, including whether additional research and
			 policy changes could better address that correlation and whether there are
			 warning signs that animal abuse may escalate to child abuse;
					(L)methods of
			 improving data collection and utilization, such as increasing interoperability
			 among State and local systems and using other effective and financially
			 feasible approaches;
					(M)identification of
			 best practices and models for promoting child welfare, specifically addressing
			 child abuse and neglect;
					(N)identification of
			 requirements and national standards for training and education for child
			 welfare workers;
					(O)the potential
			 impact of a Federal law mandating the review of fatalities of children;
					(P)the development of
			 a model protocol for assuring that civil and criminal legal proceedings are
			 closely coordinated between child protection and law enforcement agencies,
			 including coordination between law enforcement personnel, child protection
			 services personnel, prosecutors, medical providers, victim advocates, and
			 mental health professionals;
					(Q)the potential
			 effectiveness of a targeted public education campaign focused on community
			 involvement to reduce child abuse and neglect;
					(R)possible
			 modifications to confidentiality laws that would increase access to information
			 and better protect child victims;
					(S)examination of
			 public and private models for improving child welfare outcomes, including
			 suggestions for expanding the most effective approaches;
					(T)examination of
			 sources for available data beyond fatalities, such as data on serious injuries
			 and near misses;
					(U)development of
			 guidelines for the type of instances that should be tracked to improve child
			 welfare response and interventions to prevent fatalities from child abuse and
			 neglect; and
					(V)consideration of
			 past recommendations from the Advisory Board on Child Abuse and Neglect,
			 including updates on those recommendations.
					(3)Materials
			 studiedThe Commission shall
			 review all current (as of the date of the study) research and documentation,
			 including the National Survey of Child and Adolescent Well-Being and research
			 and recommendations from Government Accountability Office, to identify lessons,
			 solutions, and needed improvements related to reducing fatalities from child
			 abuse and neglect.
				(b)CoordinationThe
			 Commission shall—
				(1)provide
			 opportunities for graduate and doctoral students to coordinate research with
			 the Commission; and
				(2)coordinate with institutions of higher
			 education, as defined in section 101 of the Higher Education Act of 1965 (20
			 U.S.C. 1001), interested in supporting the work of the Commission.
				(c)RecommendationsThe
			 Commission shall develop recommendations for Federal, State, and local
			 agencies, and private sector and nonprofit organizations to implement a
			 comprehensive national strategy that reduces fatalities from child abuse and
			 neglect.
			(d)Report
				(1)In
			 generalNot later than 3 years after the date of the enactment of
			 this Act, the Commission shall submit a report to the President and Congress,
			 which shall contain a detailed statement of the findings and conclusions of the
			 Commission, together with its recommendations for such legislation and
			 administrative actions as it considers appropriate.
				(2)Online
			 accessThe Commission shall make the report under paragraph (1)
			 available on the publicly available Internet website of the Department of
			 Health and Human Services.
				5.Powers of the
			 commission
			(a)Hearings
				(1)In
			 generalThe Commission may hold such hearings, sit and act at
			 such times and places, take such testimony, and receive such evidence as the
			 Commission considers advisable to carry out this Act.
				(2)LocationThe
			 location of hearings under paragraph (1) shall include—
					(A)areas with high
			 fatality rates from child abuse and neglect; and
					(B)areas that have
			 shown a decrease in fatalities from child abuse and neglect.
					(3)SubjectThe
			 Commission shall hold hearings under paragraph (1)—
					(A)to examine the
			 Federal, State, and local policies and available resources that affect
			 fatalities from child abuse and neglect; and
					(B)to explore the
			 matters studied under section 4(a)(2).
					(b)Information from
			 federal agenciesThe Commission may secure directly from any
			 Federal department or agency such information as the Commission considers
			 necessary to carry out this Act. Upon request of the Chairperson of the
			 Commission, the head of such department or agency shall furnish such
			 information to the Commission.
			(c)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other departments and agencies of
			 the Federal Government.
			(d)GiftsThe
			 Commission may accept, use, and dispose of gifts or donations of services or
			 property.
			6.Commission
			 personnel matters
			(a)Compensation of
			 membersEach member of the Commission who is not an officer or
			 employee of the Federal Government shall be compensated at a rate equal to the
			 daily equivalent of the annual rate of basic pay prescribed for level IV of the
			 Executive Schedule under section 5315 of title 5, United States Code, for each
			 day (including travel time) during which such member is engaged in the
			 performance of the duties of the Commission. All members of the Commission who
			 are officers or employees of the United States shall serve without compensation
			 in addition to that received for their services as officers or employees of the
			 United States.
			(b)Travel
			 expensesThe members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Commission.
			(c)Staff
				(1)In
			 generalThe Chairperson of the Commission may, without regard to
			 the civil service laws and regulations, appoint and terminate an executive
			 director and such other additional personnel as may be necessary to enable the
			 Commission to perform its duties. The employment of an executive director shall
			 be subject to confirmation by the Commission.
				(2)CompensationThe
			 Chairperson of the Commission may fix the compensation of the executive
			 director and other personnel without regard to chapter 51 and subchapter III of
			 chapter 53 of title 5, United States Code, relating to classification of
			 positions and General Schedule pay rates, except that the rate of pay for the
			 executive director and other personnel may not exceed the rate payable for
			 level V of the Executive Schedule under section 5316 of such title.
				(d)Detail of
			 government employeesAny Federal Government employee may be
			 detailed to the Commission without reimbursement, and such detail shall be
			 without interruption or loss of civil service status or privilege.
			(e)Procurement of
			 temporary and intermittent servicesThe Chairperson of the
			 Commission may procure temporary and intermittent services under section
			 3109(b) of title 5, United States Code, at rates for individuals that do not
			 exceed the daily equivalent of the annual rate of basic pay prescribed for
			 level V of the Executive Schedule under section 5316 of such title.
			7.Termination of
			 the commission
			(a)In
			 generalThe Commission shall
			 terminate on the earlier of—
				(1)the 90th day after the date on which the
			 Commission submits its report under section 4(d); or
				(2)the day that is 3 years after the initial
			 meeting under section 3(d).
				(b)ExceptionThe
			 President may extend the termination date under subsection (a)(2) by an
			 additional 1 year.
			8.Federal agency
			 responseNot later than 6
			 months after the submission of the report required under section 4(d), any
			 Federal agency that is affected by a recommendation described in the report
			 shall submit to Congress a report containing the response of the Federal agency
			 to the recommendation and the plans of the Federal agency to address the
			 recommendation.
		9.Authorization of
			 appropriations
			(a)In
			 generalThere is authorized to be appropriated $2,000,000 for
			 each of fiscal years 2012 through 2014 to the Commission to carry out this
			 Act.
			(b)AvailabilityAny
			 sums appropriated under the authorization contained in this section shall
			 remain available, without fiscal year limitation, until expended.
			
